\OOO\]O\UI-I>UJ[\J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:17-cv-OO700-RSL Document 123 Filed 10/08/18 Page l of 4

HONORABLE ROBERT S. LASNIK
Trial Date: November 5, 2018

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

ALICE MIKELSEN, Surviving Spouse, and NO. 2:17-cv-00700-RSL
SUSAN PAGE, as Personal Representative of
the Estate of ARTHUR MELVIN MIKELSEN, STIPULATION AND [

ORDER TO EXTEND DEADLINE
Plaintiffs,
NOTED ON MOTION CALENDAR:
v. OCTOBER 9, 2018

AIR & LIQUID SYSTEMS CORPORATION,
et al.,

Defendants.

 

 

STIPULATION

Under LCR 16(b)(4) Plaintiffs and Defendant Warren Pumps, LLC jointly stipulate and
move the Court to enter an Order continuing the deadline to file motions in limine from October
8, 2018 to October 10, 2018. The parties intend to call the Court the morning of October 9, 2018
to discuss the case schedule and trial date.

Plaintiffs filed their Complaint on December 16, 2016 against fifteen defendants (ECF 1
and 2). The matter was later removed to federal court. Id. Plaintiffs claim damages arising from
Arthur Mikelsen’S mesothelioma and death, which Plaintiffs claim was caused by his exposure to

asbestos while working at Puget Sound Naval Shipyard, from which Mr. Mikelsen retired in 1980.

l - STIPULATION AND{'PROP€S\E-Bj-ORDER TO EXTEND DEADLINE Rlzzu MATTI N GLY euswcl R'rH Fc

[2:17-CV-00700-RSL] 1300 SW Sixth Avenue
Suite 330
Portland OR 97201
T; 503.229 1819 |F: 503.229.0630

.p.wl\)

\OOO\]G\UI

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:17-cv-00700-RSL Document 123 Filed 10/08/18 Page 2 0f4

See id. Plaintiffs filed motions for partial summary judgment (ECF 86), and Defendant Warren
filed a motion for summary judgment (ECF 87). Under the Court’s pre-trial order, motions in
limine are due on October 8, 2018. ECF 95.

A Court can modify the schedule if the parties show good cause. Fed.R.Civ.P. 16(b)(4) (“A
schedule may be modified only for good cause and with the judge's consent.”). Rule 16(b)'s “good
cause” standard primarily considers the diligence of the party seeking the modification The district
court may modify the pretrial schedule “if it cannot reasonably be met with the diligence of the
party seeking the extension.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th
Cir.1992). See also Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087_88 (9th Cir.2002) (where
plaintiff failed to “demonstrate diligence in complying with the dates set by the district court,”
good cause was not shown)., “[a] schedule may be modified only for good cause and with the
judge's consent.” FRCP l6(b)(4).

Good cause exists here. Both Plaintiffs and Defendant Warren Pumps, LLC’s motions for
summary judgment are under review by the court. Resolution of those motions will impact what
motions in limine the parties file. Also, given conflicts with the existing November 5, 2018 trial
date, the parties believe that it would be worthwhile to discuss the case schedule with the Court on

October 9, before additional pre-trial filings are due.

Dated this 8th day of October, 2018.

SCHROETER GOLDMARK & BENDER RIZZO MATTINGLY BOSWORTH, PC

 

s/Lucas Garrett s/Allen Eraut

ThOmaS .1. Breen, WSBA #34574 Allen Eraut, WSBA #30940
Lu_cas Garrett, WSBA #3 8452 Rjzzo Mattingly Bosworth, PC
KHSUH HO“S€L WSBA #7286 1300 sW 601 Avenue, suite 330

Elizabeth McLafferty, WSBA #45291
810 Third Avenue, suite 500 P°“land= Oreg°n 97204

Seattle, WA 98104 Counsel F or Warren Pumps, LLC
206-622-8000

Counsel for Plaintif`fs

2 - STIPULATION AND'[-PROPOSE'BTORDER TO EXTEND DEADLINE mzzu MATTINGLY BDSWDRTH l=c

[22 l 7-CV-OO700-RSL] 1300 SW Sixth Avenue
Suite 330
Pol“flam'lr OR 97201
TZ 503.229 1819|1:'1503.229.0630

LMN

\COO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:17-cv-00700-RSL Document 123 Filed 10/08/18 Page 3 of 4

ORDER

Based on the foregoing stipulation, the deadline for filing motions in limine is continued

to October 10, 2018.

DATED this g +` day of QC/i'. , 2018.
/I'MSCQM

HONORABLE ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

PRESENTED BY:

RIZZO MATTINGLY BOSWORTH, PC

s/Allen Eraut

Allen Eraut, WSBA #30940
Rizzo Mattingly Bosworth, PC
1300 SW 6th Avenue, Suite 330
Portland, Oregon 97204

Counsel For: Warren Pumps, LLC

3 - STIPULATION AND-['PRO'POSEB}ORDER TO EXTEND DEADLINE
[2:17-CV-00700-RSL]

RIZZO MA`|T|NGL,Y BUSWDRTH PO

1300 SW Sixth Avenue
Suite 330
Portland OR 97201
T: 503.229 1819 | F: 503.229.0630

